Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 8-10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kiyuna et al. US 20130301900 A1.
Regarding claim 1, Kiyuna disclose for, image inputting that is inputting a cell image ( see [0097], see “ the pathologist terminal 220 reads tissue sample images from a pathological slide by using the scanner 222”) ; auxiliary information inputting that is inputting auxiliary information on a color of the cell image ( see [0098], see “the portion (for example, stomach, lung, breast, or prostate) of the captured tissue, and the staining method 
discriminating that is discriminating the discrimination target in the cell image based on the feature quantity ( see [0205],  Fig.17, see “ a thin solid line indicates that the ROI 1701 is a cancer cell-free area for which no high-magnification image data need be analyzed.  Thick solid lines indicate 
Regarding claim 2, Kiyuna disclose for, wherein the auxiliary information is information on a color of each of a specific region in the cell image, and the image processing is generating the multiple processed images by performing the image-processing process for each of the specific region (see [0205], Fig.17, see regions 1701, 1702 and 1703, see “another identifiable display such as the difference of the color is usable”).
Regarding claim 6, Kiyuna disclose for, wherein the auxiliary information is information on a color of the cell image under each of a staining condition ( see abstract ,  see [0165], see “ Reference numeral 1103 denotes a portion of a tissue sample image to be analyzed; and 1104, a staining method of the tissue that is information associated with an analysis method in the analysis center 210”), and the image processing is generating the multiple processed images by performing the image-processing process based on the staining condition of the cell image ( see [0205],  Fig.17, see regions 1701,1702 and 1703, see “ another identifiable display such as the difference of the color is usable”).

Regarding claim 9, see the rejection of claim 1. It recites similar limitations as 9. Except for a hardware processor (see [0042], see “a program for controlling an information processing apparatus”). Hence it is similarly analyzed and rejected.
Regarding claim 10, see the rejection of claim 1. It recites similar limitations as 10. Except for a non-transitory computer-readable storage medium (see [0042], see “a non-transitory computer-readable storage medium storing a program for controlling an information processing apparatus”). Hence it is similarly analyzed and rejected.
Objected Claims
2.		Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
3.		The following is an examiner’s statement of reasons for allowance: the prior art of Kiyuna et al. US 20130301900 A1, failed to teach or suggest for features/limitations of claims 2-5 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Madabhushi et al. US 20170193657 A1, is cited for methods and apparatus utilize tumor morphology demonstrated on digitized images of H&E stained slides to characterize NSCLC tumors.  Tumor morphology reflects a sum of temporal genetic, epigenetic, 
The prior art of Madabhushi et al. US 20170193655 A1, is cited for methods, apparatus includes an image acquisition circuit that acquires an MRE image of a region of tissue demonstrating CD pathology, a segmentation circuit that segments a region of interest (ROI) from the diagnostic radiological image, a classification circuit that extracts a set of discriminative features from the ROI and that distinguishes the ROI as a responder or non-responder to IS therapy. See Abstract.
The prior art of Tsujii  US 20050226486 A1  is cited for “determined in step S105 that the detection process of nodule candidates from a predetermined number of coronal images is complete (YES in step S105), axial images corresponding to all the nodule candidates are made from the 3D voxel, and true/false determination is made to determine whether or not the nodule candidate is a diagnostic pathology image using these axial images”, see [0118].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

/ALI BAYAT/Primary Examiner, Art Unit 2664